Plaintiff, the owner of a building in Newark, New Jersey, sues to recover just compensation for the alleged taking for public use of its means of ingress and egress in connection with its building, such taking resulting from the Government’s condemnation of certain land and promises abutting on Ardsley Court, Newark. The case came before the court on a Rule to Show Cause originally returnable on May 29, 1967, that plaintiff show cause why the case should not be dismissed for plaintiff’s failure to comply with the trial commissioner’s pretrial order, which had been continued at plaintiff’s request and was last continued to April 1, 1968, by order of January 24,1968, providing in part that if the plaintiff failed to file a certain affidavit within 60 days from that date the rule would be made absolute and the case dismissed. Plaintiff having failed to comply with the order of January 24, 1968, the court on April 18,1968, ordered that the Rule to Show Cause be made absolute and the petition was dismissed.